Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 11, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed January 11, 2022 have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 11250914 [‘914]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.
Present Application
Patent ‘914
1. A memory system, comprising: a memory cell array; and a controller coupled to the memory cell array and configured to: control applying a first program voltage to a word line to program memory cells in the memory cell array, the memory cells being coupled to the word line; and in response to receiving a suspend command, control applying a positive bias discharge voltage to the word line when the first program voltage ramps down.

1. A memory system, comprising: a memory cell array; and a controller coupled to the memory cell array and configured to: control applying a first program voltage to a word line to program memory cells in the memory cell array, the memory cells being coupled to the word line; and in response to receiving a suspend command, control applying a positive bias discharge voltage to the word line after applying the first program voltage.
2. The memory system of claim 1, wherein the discharge voltage avoids holes accumulated at the memory cells.
2. The memory system of claim 1, wherein the discharge voltage releases holes accumulated at the memory cells.
3. The memory system of claim 1, wherein the first program voltage is higher than the discharge voltage.
3. The memory system of claim 1, wherein the first program voltage is higher than the discharge voltage.
4. The memory system of claim 1, wherein the suspend command comprises a read command.

4. The memory system of claim 1, wherein the suspend command comprises a read command.
5. The memory system of claim 1, wherein the controller is further configured to, in response to completion of an operation caused by the suspend command, control applying a verify voltage to the word line.
5. The memory system of claim 1, wherein the controller is further configured to, in response to completion of an operation caused by the suspend command, control applying a second program voltage to the word line.
6. The memory system of claim 1, wherein the controller is further configured to, in response to completion of an operation caused by the suspend command, control applying a second program voltage to the word line.
See claim 5.
7. The memory system of claim 6, wherein the second program voltage is higher than the first program voltage.
6. The memory system of claim 5, wherein the second program voltage is higher than the first program voltage.
8. The memory system of claim 6, wherein the controller is further configured to, in response to the completion of the operation caused by the suspend command, control applying a verify voltage to the word line before applying the second program voltage.
7. The memory system of claim 5, wherein the controller is further configured to, in response to the completion of the operation caused by the suspend command, control applying a verify voltage to the word line before applying the second program voltage.
9. The memory system of claim 1, further comprising a select gate line coupled to the memory cell array, wherein the controller is further configured to, in response to receiving the suspend command, control applying a positive bias select gate line voltage to the select gate line.
8. The memory system of claim 1, further comprising a select gate line coupled to the memory cell array, wherein the controller is further configured to, in response to receiving the suspend command, control applying a positive bias select gate line voltage to the select gate line.
10. The memory system of claim 9, wherein the discharge voltage overlaps the select gate line voltage.
9. The memory system of claim 8, wherein the discharge voltage ramps up at a same time as the select gate line voltage.
11. The memory system of claim 9, wherein the discharge voltage is applied before the select gate line voltage ramps down.
10. The memory system of claim 8, wherein the discharge voltage ramps down before the select gate line voltage.
12. A method for programming a memory cell array, comprising: applying a first program voltage to a word line to program memory cells in the memory cell array, the memory cells being coupled to the word line; and in response to receiving a suspend command, applying a positive bias discharge voltage to the word line when the first program voltage ramps down.
11. A method for programming a memory cell array, comprising: applying a first program voltage to a word line to program memory cells in the memory cell array, the memory cells being coupled to the word line; and in response to receiving a suspend command, applying a positive bias discharge voltage to the word line after applying the first program voltage.
13. The method of claim 12, wherein the discharge voltage avoids holes accumulated at the memory cells.
12. The method of claim 11, wherein the discharge voltage releases holes accumulated at the memory cells.
14. The method of claim 12, wherein the first program voltage is higher than the discharge voltage.
13. The method of claim 11, wherein the first program voltage is higher than the discharge voltage.
15. The method of claim 12, further comprising in response to completion of an operation caused by the suspend command, applying a verify voltage to the word line.
15. The method of claim 11, further comprising, in response to completion of an operation caused by the suspend command, applying a second program voltage to the word line.
16. The method of claim 12, further comprising, in response to completion of an operation caused by the suspend command, applying a second program voltage higher than the first program voltage to the word line.
16. The method of claim 15, wherein the second program voltage is higher than the first program voltage.  Note that program voltage is directed to word line.
17. The method of claim 16, further comprising, in response to the completion of the operation caused by the suspend command, applying a verify voltage to the word line before applying the second program voltage.
17. The method of claim 15, further comprising, in response to the completion of the operation caused by the suspend command, applying a verify voltage to the word line before applying the second program voltage.
18. The method of claim 12, further comprising, in response to receiving the suspend command, control applying a positive bias select gate line voltage to a select gate line coupled to the memory cell array.
18. The method of claim 11, further comprising, in response to receiving the suspend command, control applying a positive bias select gate line voltage to a select gate line coupled to the memory cell array.
19. The method of claim 18, wherein the discharge voltage overlaps the select gate line voltage.
19. The method of claim 18, wherein the discharge voltage ramps up at a same time as the select gate line voltage.
20. The method of claim 18, wherein the discharge voltage is applied before the select gate line voltage ramps down.
20. The method of claim 18, wherein the discharge voltage ramps down before the select gate line voltage.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘914, in that patent '914 recites “…applying a positive bias discharge voltage to the word line after applying the first program voltage…”; while, claim 1 of the application recites “…applying a positive bias discharge voltage to the word line when the first program voltage ramps down.”  However, applying the positive bias discharge voltage after the first program voltage ramps down is the same as applying after the first program voltage.
With respect to claim 12, claim 12 of the present application differ from claim 11 of patent ‘914, in that patent '914 recites “…applying a positive bias discharge voltage to the word line after applying the first program voltage…”; while, claim 12 of the application recites “…applying a positive bias discharge voltage to the word line when the first program voltage ramps down…”  However, applying the voltage when the first program voltage ramps down is equivalent to the situation where applying the voltage after the first program voltage.
For similar reasons, claims 2-11 and 13-20 are rejected over claims 2-13 and 15-20 of patent ‘914.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 24, 2022